Citation Nr: 1129308	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-41 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, as secondary to service-connected disability of the right knee.  

2.  Entitlement to service connection for a disorder of the left foot, including disability of the heel and toes, as secondary to service-connected disability of the right knee.  

3.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for right medial quadriceps wasting.  

5.  Entitlement to an initial rating in excess of 10 percent for a disability manifested by diminished sensation of the right leg.  

6.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.  

7.  Entitlement to an initial compensable rating for degenerative arthritis of the left knee.  

8.  Entitlement to permanence of a 100 percent schedular rating for mood disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1979 to July 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for left leg and foot disorders as secondary to a service-connected right knee disability; granted service connection for a mood disorder, rated 100 percent disabling, right hip disability, rated 10 percent disabling, right leg medial quadriceps wasting, rated 10 percent disabling, diminished sensation in the right leg and foot, rated 10 percent disabling, and degenerative joint disease of the left knee, rated noncompensably (0 percent) disabling; and continued a 20 percent rating for degenerative joint disease of the right knee.  

The issue of permanence of a 100 percent schedular rating for a mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability of the left leg.  

2.  The Veteran does not have a chronic disability of the left foot, including disability of the heel and toes.  

3.  Throughout the appeal, degenerative joint disease of the right knee has manifested ranges of motion from zero degrees extension to 115 degrees flexion.  

4.  Throughout the appeal, additional other impairment of the right knee, manifested by giving way and instability, pain, stiffness, weakness, incoordination, and decreased speed of the joint has been productive of moderate impairment.  

5.  Throughout the appeal, the Veteran's right medial quadriceps muscle disability has been productive of no more than moderate disability.  

6.  Throughout the appeal, the Veteran's right nerve disability has been manifested by diffuse sensory diminishment in the right leg and in the calcaneal area and lateral malleolar area onto the dorsum, which is no more than sensory involvement, and is productive of no more than mild impairment.  

7.  Throughout the appeal, the Veteran's right hip disability has been manifested by the inability to perform abduction.  

8.  Throughout the appeal, degenerative joint disease of the left knee has been manifested by range of motion from zero degrees extension to 130 degrees flexion.  

9.  Throughout the appeal, the Veteran has manifested slight instability of the left knee.  


CONCLUSIONS OF LAW

1.  Service connection for a left leg disorder is not warranted.  38 C.F.R. § 3.310 (2010).

2.  Service connection for a left foot disorder, including disability of the heel and toes, is not warranted.  38 C.F.R. § 3.310 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 10 percent for degenerative joint disease of the right knee have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5260 (2010).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent for other impairment of the right knee have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5257 (2010).  

5.  The criteria for an initial rating in excess of 10 percent for right medial quadriceps muscle disability have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Code 5314 (2010).  

6.  The criteria for an initial rating in excess of 10 percent for diminished sensation in the right leg and foot have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2010).  

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent for right hip disability have been met for the entire initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5253 (2010).  

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for degenerating joint disease of the left knee have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5260 (2010).  

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for other impairment of the left knee have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  March 2008 and September 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the claims for initial ratings, as the rating decision on appeal granted service connection and assigned the disability ratings appealed and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The September 2010 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates, readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in February and October 2009.  These examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether the disabilities for which service connection was claimed were related to the Veteran's service-connected disabilities.  In addition, the examinations reported the specific extent and severity of the service-connected disabilities that are adequate to evaluate the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the merits of the claims.  

Service Connection for Left Leg and Foot Disorders

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming service connection for disabilities of the left leg and foot, specifically numbness and muscle wasting in these areas, as a result of his service-connected right knee arthritis.  It is initially noted that service connection is currently in effect for a mood disorder, rated 100 percent disabling; arthritis of the right knee, rated 20 percent disabling; a right hip disability, rated 10 percent disabling; right medial quadriceps wasting, rated 10 percent disabling; diminished sensation in the right leg and foot, rated 10 percent disabling; and degenerative joint disease of the left knee, rated noncompensable (0 percent).  For reasons that will be given, the Board finds no basis for the establishment of service connection for left leg or foot disorders.  

Review of the Veteran's treatment records shows treatment for various disabilities, including arthritis of the left knee, but there is no finding of the left leg or foot disorders of which the Veteran claims service connection.  The October 2009 VA examination was, in part, specifically conducted to ascertain whether the Veteran has sensory disabilities of the left leg and foot as a result of the service-connected disabilities.  The examination report actually shows no such disability, with the specific opinion being that it is less likely as not that the left leg and left foot heel and toe numbness were related to a service-connected right leg disability, because there is no clear sensory diminishment in the left leg or foot.  VA outpatient treatment records are similarly negative for objective evidence of left leg or foot disabilities.  

The Veteran has claimed service connection for disabilities of the left leg and foot that he believes are related to his service-connected disabilities.  His representative has argued that service connection should be established by aggravation, or at least that the possibility of aggravation should have been addressed in the VA examination report.  

The question of aggravation is not needed, however, because the weight of the evidence, including the VA examination did not find evidence of the claimed disabilities.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no demonstration of current disability at any time during the pendency of the appeal.  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against service connection for disabilities of the left leg or foot.  

Rating Laws and Regulations

Disability ratings (also referred to as evaluations) are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from the dates that the Veteran claimed service connection to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The same practice is applied to claims for increased rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding functional loss) must be considered apart from and in addition to the appropriate Diagnostic Codes in the VA Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Rating Right Knee Disability 

Service connection for degenerative joint disease of the right knee was granted and awarded a 10 percent initial rating by the RO in a December 1981 rating decision on the basis of intermittent subluxation of the right patella under Code 5257.  The rating was increased to 20 percent under the same Code by rating decision dated in December 1982.  The Veteran's claim seeking an increased rating was received in February 2008.  The currently appealed rating changed the diagnostic code under which the Veteran's right knee disability is evaluated to Code 5260, which is rated on limitation of flexion of the right knee.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation or lateral instability, a 10 percent rating is warranted.  For moderate impairment, a 20 percent rating is warranted; a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating requires that extension be limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  A 40 percent rating requires extension to be limited to 30 degrees.  A 50 percent rating is awarded for extension limited to 45 degrees.   38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from arthritis of the knee as well as other impairment of the knee, separate evaluations may be assigned.  See VAOPGCPREC 23-97.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

After review of the evidence of record, including VA outpatient treatment records and VA examinations in February and October 2009, the Board finds that the overall disability of the Veteran's right knee meet the criteria of the currently assigned 20 percent rating, but no more, under Code 5257.  In this regard, it is noted that on February 2009 VA examination, the Veteran stated that he wore a knee brace and constantly used a cane for ambulation.  Symptoms included pain, swelling, locking up and giving way of the knee.  He took hydrocodone for the pain and had fallen several times.  Joint symptoms included giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  No subluxation or locking episodes were described and there was no effusion.  There was warmth, redness, swelling and tenderness of the knee.  

Examination showed that the Veteran was able to stand for only 15 to 30 minutes and was unable to walk more than a few yards.  Range of motion was from zero degrees extension to 115 degrees flexion.  There was no additional limitation following repetitive motion.  There was no joint ankylosis.  X-ray studies showed advanced degenerative joint disease of the right knee.  The examiner described moderate impairment of chores, shopping recreation and traveling and severe impairment of exercise and sports.  No interference with such daily activities as feeding, bathing, dressing, toileting, or grooming was reported.  The diagnosis was severe degenerative joint disease of the right knee, status post ACL repair.  

The limitation of motion of the Veteran's right knee is shown to be from 0 degrees extension to 115 degrees flexion, which, while limited is not compensable under the specific criteria utilized for rating knee limitation of motion, the X-ray evidence of arthritis is sufficient for an award of a 10 percent rating on the basis of this noncompensable limitation of motion.  As previously noted, additional compensation for impairment of the knee joint is warranted where other disability is demonstrated.  In this case, the Veteran has manifested warmth, redness, swelling and tenderness, instability and giving way of the knee.  The Veteran was noted to have moderate interference with some of the activities of daily living such as shopping and recreation and severe impairment of recreation and exercise, but other activities are not impaired in any way.  As such, the Board finds that the overall impairment, apart from the limitation caused by arthritis, is moderate in nature, but no more.  As such, an additional rating of 20 percent is shown to be warranted on the basis of other impairment of the knee joint under Code 5257.  

Rating Right Medial Quadriceps Disability

Service connection for the Veteran's right medial quadriceps disability was granted as secondary to the Veteran's right knee disability in the rating decision giving rise to this appeal.  The initial 10 percent rating was awarded at that time on the basis of muscle injury of muscle group (MG) XIV, Code 5314.  The claim for service connection for this disability was received by VA in January 2009.  

The criteria for Code 5314 evaluates injury to MG XIV, the anterior thigh group which included (1) sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internis; and (6) tensor vaginae femoris.  The functions affected involved extension of knee (2, 3, 4, 5), simultaneous flexion of hip and flexion of knee (1), tensior of fascia lata and iliotibial (Massiat's) band, acting with MG XVII, 1, in postural support of body (6), acting with hamstrings in synchronizing hip and knee (1, 2).  38 C.F.R. § 4.73, Code 5314 (2010).

Under Code 5314, a noncompensable rating was assigned for slight muscle disability, a 10 percent rating was warranted for moderate muscle disability, a 30 percent rating was warranted for moderately severe muscle disability, and a 40 percent rating was warranted for severe muscle disability.  Id.

Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet,  small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (2010).  

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

Service connection for muscle injury of the right quadriceps muscle was granted by rating decision giving rise to this appeal.  On examination by VA in October 2009, examination of the right leg showed some wasting of the medial quadriceps.  This was considered to be more likely than not due to the extensive surgical residuals resulting from the Veteran's right knee disability.  The Board finds that this disability is not shown to be productive of moderately severe disability of the muscle group.  In this regard, there is no evidence of loss of deep fascia on palpation, loss of muscle substance, or loss of normal firm resistance of muscles compared with sound (left) side.  In fact, on examination, there was no muscle wasting or excessive muscle fatigue.  As the Veteran's quadriceps disability is shown to be productive of no more than moderate impairment, a rating in excess of 10 percent is not warranted for any period.  38 C.F.R. § 4.73, Code 5314.  

Rating Diminished Sensation of the Right Leg and Foot

Service connection for the diminished sensation in the Veteran's right leg and foot was granted as secondary to the Veteran's right knee disability in the rating decision giving rise to this appeal.  The initial 10 percent rating was awarded at that time on the basis of paralysis of the sciatic nerve of the right leg, Code 8520.  The claim for service connection for this disability was received by VA in January 2009.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  

Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Code 8520 (2010).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

On VA examination in October 2009, a burning sensation in the right leg, spreading into the heel, the dorsum of the right foot into the third and fourth toes.  There was diffuse sensory diminishment in the right leg and in the calcaneal area and lateral malleolar area onto the dorsum.  There were no fasciculations.  Deep tendon reflexes were symmetrical.  It was the examiner's opinion that the diminished sensation in the right leg was more likely than not due to the right knee disability.  

The Veteran's right nerve disability has been manifested by sensory involvement only for the entire period of rating.  Given this circumstance, the Board finds that more than mild incomplete paralysis is not demonstrated.  In this regard, it is noted that there is no demonstration of foot drop, and any disability of the Veteran's knee is associated with the service-connected knee disability.  As such, a rating in excess of the currently assigned 10 percent is not appropriate for any period.  38 C.F.R. § 4.124a, Code 8520


Rating Right Hip Disability

Service connection for the Veteran's right hip disability was granted as secondary to the Veteran's right knee disability in the rating decision giving rise to this appeal.  The initial 10 percent rating was awarded at that time on the basis of limitation of motion of the Veteran's right hip under Code 5252.  

Limitation of extension of the thigh, with extension limited to 5 degrees, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5251 (2010).  

For limitation of flexion of the thigh, a 10 percent rating is warranted; for limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, a 30 percent rating is warranted for flexion limited to 20 degrees and a 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Code 5252.  

Impairment of the thigh, with limitation of rotation with the inability to toe-out more than 15 degrees, or with limitation of adduction where the legs cannot be crossed, warrants a 10 percent rating.  With limitation of abduction, with motion lost beyond 10 degrees, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5253 (2010).  

After review of the record, the Board finds that the Veteran meets the criteria necessary for a rating of 20 percent for his right hip disability for the entire initial rating period.  In this regard it is noted that on examination by VA in October 2009, the Veteran complained of right hip tenderness in the right anteriolateral aspect of the hip.  Flexion of the right hip was to 90 degrees.  Extension was to 20 degrees.  Rotation, abduction, and adduction could not be performed due to the severity of pain in the remainder of the leg.  At the end of each range of motion, there was pain in the hip.  There was no ankylosis.  No changes in the range of motion were noted on repeated motions.  The Veteran's right hip motion is shown to be lost in abduction.  While the VA examiner described this inability to be due to pain throughout the leg, with the resolution of reasonable doubt, the loss of abduction is sufficient for an award of a 20 percent rating under the criteria outlined in Code 5253.  To this extent, the Veteran's appeal for a higher initial rating is granted.  

Rating Left Knee Disability

Service connection for the Veteran's left knee disability was granted as secondary to the Veteran's right knee disability in the rating decision giving rise to this appeal.  The initial noncompensable (zero percent) rating was awarded at that time.  The claim for service connection for this disability was received by VA in February 2008.  

Evaluation of the left knee disability are identical to those previously described for the Veteran's right knee and will not be repeated here.  After review of the evidence of record, the Board finds that there is a basis for a 10 percent award for the left knee disability.  

On VA examination in February 2009, there was no objective evidence of pain in the left knee.  Instability of the knee joint was noted, but there was no evidence of weakness, incoordination, dislocation or subluxation.  Range of motion of the left knee was from zero degrees extension to 130 degrees flexion.  This range of extension was considered to be normal.  There was no additional limitation as a result of repetition of motion and no joint ankylosis.  X-ray studies showed moderate degenerative joint disease of the medial compartment of the knee joint.  The examiner stated that the Veteran did have mild to moderate effects on his daily activities.  

The February examination report documents arthritis in the left knee joint.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  The limitation of flexion, to only 130 degrees, demonstrated on examination by VA is shown to be the result of arthritis of the left knee joint.  Such noncompensable limitation of motion is sufficient to warrant a minimum 10 percent rating for arthritis for the entire initial rating period.  38 C.F.R. § 4.71a, Code 5003.  

The evidence also demonstrates that an additional rating is warranted as a result of other impairment of the knee joint.  The Veteran was noted to have instability in the left knee and such instability is found to be productive of slight impairment.  As such, resolving reasonable doubt in the Veteran's favor, a 10 percent rating, but no more, is warranted for the entire rating period on the basis of other impairment of the knee38 C.F.R. § 4.71a, Code 5257.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule for each of the disabilities under review.  The limitation of motion of the Veteran's knees and right hip is rated as arthritis and directly corresponds to the schedular criteria for each of the disabilities, which also incorporate various orthopedic factors that limit motion or function of the knees and hip.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The moderate right knee impairment caused by additional other disability (Code 5257) that was noted on the examination report is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from the service-connected arthritis with limitation of motion.  The sensory and muscle disability of the Veteran's right leg and thigh is also specifically contemplated in the rating criteria.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not shown to be currently employed, he is in receipt of a 100 percent schedular rating for his service-connected mood disorder.  As such, consideration of a total disability rating by reason of individual unemployability (TDIU) is not appropriate.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for a left leg disorder, as secondary to service-connected disability of the right knee, is denied.  

Service connection for a disorder of the left foot, including disability of the heel and toes, as secondary to service-connected disability of the right knee, is denied.  

A rating in excess of 20 percent for other impairment of the right knee is denied.  

A  rating of 10 percent for degenerative joint disease of the right knee is granted.  

An initial rating in excess of 10 percent for right medial quadriceps wasting is denied.  

An initial rating in excess of 10 percent for a disability manifested by diminished sensation of the right leg is denied.  

An initial rating of 20 percent for a right hip disability is granted.  

An initial 10 rating for degenerative arthritis of the left knee is granted.  

An initial 10 percent rating for other impairment of the left knee is granted.  


REMAND

By rating decision giving rise to this appeal, service connection was granted for a mood disorder.  The Veteran was awarded a 100 percent rating for this disability.  This rating was not, however, considered to be permanent, a decision that was appealed.  Review of the record shows that at the time service connection was granted, and the 100 percent rating awarded, a routine future examination was scheduled to be performed in October 2010 at the VA Medical Center (VAMC).  The findings from this examination are considered to be of significant probative value to the issue before the Board.  As such, the October 2010 examination report should be associated with the claims file.   

Accordingly, the issue of permanency of the 100 percent rating for a mood disorder is REMANDED for the following action:

1.  The RO/AMC should contact the VAMC and request a copy, for association with the claims folder, of the scheduled October 2010 VA psychiatric examination report.  

2.  Thereafter, the RO/AMC should readjudicate the issue of permanence of the 100 percent rating.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


